Citation Nr: 0113278	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-20 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for second degree burn scars, face, inner thighs, 
left lower anterior tibia area and right heel area.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypersensitivity, burn scar areas, on the right 
side of the face, chest, inner thighs, left lower anterior 
thighs and right heel area.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1966 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision in May 1999, the RO granted service 
connection for disability described for rating purposes as 
second degree burn scars, face, inner thighs, left lower 
anterior tibia area and right heel area.  The RO assigned a 
10 percent rating, effective November 20, 1998.  A notice of 
disagreement was received in August 1999, a statement of the 
case as issued in August 1999, and a substantive appeal was 
received in September 1999.  The veteran testified at a 
personal hearing at the RO in November 1999. 

By rating decision in May 2000, the RO established service 
connection for hypersensitivity, burn scar areas, on the 
right side of the face, chest, inner thighs, left lower 
anterior thighs and right heel area.  The RO assigned a 
separate 10 percent rating, also effective from August 1999.  
As this separate disability is related to the service-
connected burn scars which gave rise to the initial appeal, 
the Board finds that it is so interrelated that it should 
also be viewed as being in appellate status.   

While an earlier effective date is not at issue in this 
appeal, the Board notes that the RO has assigned an effective 
date of "November 20, 1998," the date of receipt of the 
claim for the veteran's disabilities although his application 
for benefits appears to be date-stamped as received on 
"November 2, 1998."  This matter is hereby referred to the 
RO for clarification and any necessary action. 


FINDINGS OF FACT

1.  The veteran's service- connected second degree burn 
scars, face, inner thighs, left lower anterior tibia area and 
right heel area are presently manifested by residuals of 
second degree burns in areas approximating 1 square foot, but 
not by objective evidence of scars or contractures, 
ulceration, disfigurement, tenderness, or persuasive evidence 
of any limitation of function.

2.  The veteran's service-connected hypersensitivity, burn 
scar areas, on the right side of the face, chest, inner 
thighs, left lower anterior thighs and right heel area is 
presently manifested by exudation or itching and involvement 
of an extensive area, but not by constant exudation or 
itching, extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation, or crusting.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a rating in 
excess of 10 percent for the veteran's service-connected 
second degree burn scars, face, inner thighs, left lower 
anterior tibia area and right heel area have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7801, 
7802 (2000). 

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypersensitivity, burn scar 
areas, on the right side of the face, chest, inner thighs, 
left lower anterior thighs and right heel area, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The RO has obtained 
relevant medical records, as the veteran has indicated 
treatment at VA facilities.  In addition, the RO has provided 
the veteran with VA examinations in March 1999, December 
1999, and January 2000.  No additional pertinent evidence has 
been identified by the veteran.  

The Board is aware that the veteran and his representative 
have argued that the VA examinations afforded the veteran are 
inadequate.  When evaluating a veteran with regard to a 
service-connected disability characterized by active and 
inactive stages, the RO should make an attempt to have the 
veteran examined during an active phase of the disability.  
At a minimum, there should be an attempt to reconcile the 
level of severity at both inactive and active stages by 
thoroughly addressing the entire medical history of such a 
disability.  However, based upon a review of the complete 
record the Board finds the available medical evidence is 
adequate for an equitable determination of the veteran's 
service-connected burn and skin disorders.  The Board notes 
the evidence includes a thorough evaluation of the disorder 
by VA by way of examinations for scars, peripheral nerves, 
arteries and veins, and the skin.  At each examination, the 
examiners, at a minimum, reconciled the level of severity at 
both inactive and active stages by thoroughly addressing the 
entire medical history of the veteran and acknowledging the 
periodic active symptomatology.  The Board determines that 
the comments made by the examiner in January 2000 were an 
attempt to reconcile the history with the lack of objective 
findings upon examination.  The evidence of record is 
complete, adequate for rating purposes and allows for 
equitable review of the veteran's appeal.  No further action 
to meet the assistance to the veteran requirements is 
necessary. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to higher ratings.  The 
discussions in the rating decisions, statement of the case, 
and supplemental statement have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

I.  Factual Background

Service medical records reveal that the veteran was injured 
in July 1967 when his privately owned boat caught fire.  A 
Line of Duty Determination report is to the effect that the 
veteran suffered 1st and 2nd degree burns (face, body and 
leg).  The corresponding clinical records show that the 
veteran was hospitalized for 11 days for treatment.  The 
discharge diagnosis was 2nd degree burns over 25-30 percent 
of body surface.  

In March 1999, the veteran underwent VA examination for 
scars.  Photographs were taken and attached with the 
examination report.  The veteran reported his history of 
having a boat accident in service, and he sustained severe 
facial, chest and leg burns when the boat exploded.  The 
veteran described the burns as being first and second degree 
on the face and chest and an area of third degree in the mid 
thighs and the rest of the lower extremities as blistered 
with second degree burns.  He stated that he was thereafter 
hospitalized for two to three months.  He related that since 
the accident he had become extremely sensitive to exposure to 
sunlight.  He reported becoming quite ill with nausea, 
vomiting, and nasal and chest congestion which incapacitated 
him for several days.  The veteran also reported reactions, 
including itching and burning sensations, in the legs to 
exposure to heat, especially if he took a hot bath.  

The examiner stated that examination of the skin revealed no 
evidence of scars or contractures.  There was a band of 
lighter color across both mid thighs where the veteran said 
that the lower end of his short trousers were burned and 
caused a deeper burn of the skin in the area.  The examiner 
stated that:

Photographs were obtained showing the skin in these 
areas which is slightly lighter than the rest of the 
skin, but otherwise the epithelial surfaces are quite 
normal appearing.  In addition, I have taken photographs 
of the popliteal areas and of the anterior tibial 
regions demonstrating some slight erythema in these 
areas.  There is no ulceration, breakdown, or any scars 
or any other signs of damage to the skin.  There is no 
disfigurement, There is no tenderness of any of these 
areas.  There is no limitation of function because of 
any of these changes.  The color photographs will be 
submitted, un-retouched.

The examination diagnosis was status post superficial burns 
of the face, chest, and lower extremities with 
photosensitivity and discomfort in sensitized skin.  

Based on this evidence, the RO in a May 1999 rating decision, 
granted service connection for status post burn scars, face, 
chest inner thighs, left lower anterior tibia and right heel 
area.  A 10 percent evaluation was assigned.  The veteran 
disagreed with the rating evaluation and requested a personal 
hearing.  

At the November 1999 personal hearing, the veteran described 
in detail the accident which caused his burns in service.  He 
testified that he had related problems from his burn scar 
disability, to include hypersensitivity, thin skin, recurrent 
rashes to include chaffing by clothing, the need for use of 
messy salves, and severe reaction to sunburn to include  
pulmonary complications. 

In December 1999, the veteran underwent VA examination for 
the skin.  The examiner described that the veteran had some 
scarring that was very mild and hypopigmentation from the 
scarring and loss of hair follicles.  The examiner stated:  

While his skin findings are not very remarkable, I can 
not exclude the possibility that he may have sensory 
changes secondary to the burns that he once had.  
However, I doubt that the rash he is experiencing, that 
comes and goes, and  his photosensitivity would be due to 
post burns since his skin has recovered quite well from 
the burns.  While there is a remote possibility, it is 
not very probable that his photosensitivity and 
dermatitis is secondary to his 2nd degree burns.  
However, the thinning of the skin may be attributable to 
the burns.  

Also in December 1999, the veteran underwent VA examination 
for peripheral nerves.  By history, he reported that he was 
in a boat fire in service when he was 19 years old, and that 
he suffered burns over the anterior portion of his body, arms 
and legs.  His legs had second degree burns and his abdomen, 
chest, and face had first degree burns.  Following the 
accident, he was hospitalized at an Air Force Base in 
Michigan.  

The examiner reported that the veteran's current symptoms 
consisted of sun intolerance, which the examiner indicated, 
could produce pulmonary congestion, and difficulty breathing.  
It was noted that the veteran had marked skin 
hypersensitivity and would develop a rash if he brushed up 
against his dog with bare legs.  If he wore tight clothes on 
his legs, such as socks or trousers, his skin could bleed.  
He was aware that freshly chlorinated water was extremely 
uncomfortable and that he felt "like a thousand mosquito 
bites occurring simultaneously."  It was noted that the 
veteran had hypersensitivity to hot water.  These symptoms 
had been gradually worsening for the past four years.  For 
medication, the veteran took Aspirin, Tylenol, specialized 
skin ointments.  

On physical examination, the veteran currently did not have a 
rash of his chest or his legs.  There was a slight 
discoloration of the upper part of his legs at a border where 
he had been wearing shorts.  There was, indeed, cutaneous 
hyperesthesia and dysesthesia in the areas described above.  
That included his legs in terms of the anterior surface such 
as the thighs, the soles of his feet, and the anterior 
surfaces of his legs.  The bilateral and posterior aspect of 
his thighs and legs were spared.  There was hyperesthesia 
over his abdomen, trunk, and right face.  That area also had 
a dysesthetic to light touch.  The motor exam was normal with 
normal gait  The examiner noted that the veteran's strength 
was intact in both upper and lower extremities.  Muscle 
stretch reflexes were 2+ with slightly decreased ankle jerks.  
Similarly, his coordination and dexterity were normal 
indicating that cerebellar and fine motor function was 
intact.  Cranial nerves II through XII were within normal 
limits except for the slight hypersensitivity of the right 
side of his face previously described.  The examiner's 
impression was that the veteran had cutaneous 
hypersensitivity of his skin and dysesthesia in the areas 
where he suffered the burns.  The examiner opined that the 
current symptoms were as described above and appeared to be 
limited to the sensory system.

In January 2000, the veteran underwent VA examination for 
arteries, veins and miscellaneous.  The examiner reported 
that the claims folder was examined at the time of the 
examination.  This examining physician had examined the 
veteran at the March 1999 examination, and incorporated by 
reference the details specified in that examination.  The 
examiner stated that the veteran's symptoms were essentially 
as he had described them at that time, and that "there is no 
change in the examination of his skin."  

The examiner was asked to evaluate the veteran's circulation.  
The veteran's complaints about his circulation seemed to be 
that his feet felt cold and he got dry skin on his legs for 
which he applied Eucerin cream.  The examiner reported that 
the veteran did not have any edema or varicose veins or any 
other changes in the legs referable to the circulation.  On 
examination the pulses in both feet were excellent, dorsalis 
pedis and posterior tibials.  There was no dependent rubor.  
The feet did not become pale on elevation and the skin was 
warm to touch.  The veteran said that his skin was thin on 
his arms and was very sensitive to sunlight, however, 
examination of the skin did not indicate any abnormality that 
the examiner could find.  The diagnosis was normal 
circulation to upper and lower extremities without any 
evidence of ischemia or other phenomena.  The examiner 
further commented that he had advised the veteran to come in 
at any time for re-evaluation when he had a reaction to 
sunlight so that documentation may be obtained to those 
reactions that he described.  

II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The primary focus in rating 
disabilities is on functional impairment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  For purposes of the present 
case, the Board also notes that at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran's second degree scar disability is rated under 
the Diagnostic Codes for burn scars, and the veteran's other 
disability for hypersensitivity of the burn scar areas is 
rated by analogy to eczema.  

Scars

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.  The veteran is entitled to be rated under 
the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, slightly 
disfiguring scars of the head, face, or neck warrant a 
noncompensable evaluation.  A 10 percent rating requires that 
these scars be moderately disfiguring.  A 30 percent 
evaluation requires evidence of severe scarring, productive 
of a marked and unsightly deformity of the eyelids, lips or 
auricles.  In this case, the veteran's second degree burn 
scars have been described by examiners as non-disfiguring.  
Thus, a compensable rating under Code 7800 is not assignable.

Under 38 C.F.R. § 4.118, Code 7801, a minimum 10 percent 
rating is warranted for third degree burn scars where the 
area or areas exceed 6 square inches (38.7 centimeters).  
Actual third degree residual involvement is required to this 
extent.  Id., Note (1).  However, as the medical evidence of 
record indicates the veteran's injuries were first and second 
degree burns, not third degree burns, this Diagnostic Code is 
not for application.

For scars from second degree burns, when the area or areas 
approximate one square foot, then a maximum 10 percent rating 
is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
Id., Note.  This is the code under which the veteran's 
disability is rated.  In this case, the veteran is already 
rated for the maximum for second degree burns, 10 percent.  
In the May 1999 rating decision, the RO gave the veteran 10 
percent because the burns areas would total at least an area 
approximating 1 square foot.  There is some evidence 
suggesting very mild scarring at most, although one examiner 
reported no evidence of scars.  At any rate, the areas 
involved as described by examiners as well as depicted in 
color photographs is minimal.  No actual evidence of any 
present facial scars is of record, and the Board does not 
find that separate compensable ratings can be assigned for 
widely separated areas as the area involved in each separate 
area is clearly less than one square foot.  

Since the veteran has been granted the maximum benefit here, 
the evaluation of this disability hinges on whether the 
veteran has other symptomatology attributable to his burn 
scars.  In that regard, the veteran has also been separately 
rated for the hypersensitivity of the skin associated with 
the burns.  Essentially, examination of the skin reveals no 
evidence of scars or contractures, albeit that there is 
lighter color skin in some areas.  In sum, there is no 
ulceration, breakdown, or any scars or other signs of damage 
to the veteran's skin, other than what was found on 
examination for hypersensitivity.  That is, there is no 
indication in the medical evidence of record that any of the 
veteran's scars are poorly nourished, repeatedly ulcerated, 
or tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7303, 7304.  Likewise, there is no 
competent medical evidence of limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, disfiguring 
scars of the head, face, or neck warrant a 10 percent rating 
when such scars are moderately disfiguring.  While the RO has 
characterized this disorder as one for status post burns 
scars of the face, chest, inner thighs, left lower anterior 
tibia and right heel area are concerned, none of the 
examiners have indicated that there is residual scarring on 
the face.  Indeed, the photographs submitted by the examiner 
in March 1999 were of the extremities and torso, and none 
were of the face.  Therefore Diagnostic Code 7800 is also 
inapplicable to the veteran's disability.  

Hypersensitivity

The veteran's second disability, characterized as 
hypersensitivity, burn scar areas, on the right side of the 
face, chest, inner thighs, left lower anterior thighs and 
right heel area has been rated by analogy to eczema, under 
Diagnostic Code 7806, as the anatomical localization and 
symptomatology are closely analogous.  For the purposes of 
this analysis, the Board will refer to this burn disability 
as the veteran's "skin disability."  A separate rating for 
this skin disability is appropriate under the guidelines 
established in Esteban v. Brown, supra. 

This disability is rated 10 percent under Diagnostic Code 
7806, for eczema where there is exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
For an increased rating to 30 percent, the skin disorder must 
be characterized by constant exudation or itching, extensive 
lesions, or marked disfigurement.  A rating of 50 percent is 
warranted when the skin disorder is productive of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

In this case, the RO granted this separate rating based 
hypersensitivity of the skin.  The Board finds, however, that 
a schedular rating in excess of 10 percent is not warranted 
because the medical evidence does not show constant exudation 
or itching, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, or crusting.  The veteran 
has testified and described the discomfort associated with 
being in the sun, or hot water.  He may even have some 
itching and exfoliation associated with this skin disability, 
however, it has not been shown to be constant.  Certainly, as 
indicated in the photographs of record and the many objective 
medical examinations afforded the veteran, his skin disorder 
is not manifested by extensive, or any, lesions or marked 
disfigurement, ulceration or crusting.  Rather, the medical 
evidence demonstrates the veteran's service- connected skin 
disorder is manifested by sensory changes secondary to the 
burns that he once had, thinning of the skin, and normal 
circulation to upper and lower extremities without any 
evidence of ischemia or other phenomena.  A 10 percent 
evaluation, and no more, is appropriate in this instance.  
38 C.F.R. § 4.7.  

Conclusion

The Board would point out that its consideration of both 
issues has been based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation, there is no basis to refer 
these matters extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to both issues, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision as to either issue.


ORDER

The appeal is denied as to both issues. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

